Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James L. Jack appeals from the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice for failure to particularize his complaint. Regarding No. 15-6740, after Jack filed his notice of appeal, the district court vacated the order to afford Jack extra time to respond. As the challenged order is no longer in force, we dismiss the appeal as moot. Turning to No. 15-7179, because Jack may refile his suit in district court with a particularized complaint, the dismissal order is interlocutory and not ap-pealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss this appeal as well. We dis*199pense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.